Citation Nr: 0838146	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  06-06 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
lower extremity peripheral neuropathy.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The veteran had active service from January 1955 to February 
1961. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  An unappealed October 1995 rating decision denied service 
connection for peripheral neuropathy. 

2.  The evidence submitted since the October 1995 rating 
decision related to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for 
bilateral lower extremity peripheral neuropathy. 

3.  The veteran's bilateral lower extremity peripheral 
neuropathy is not shown to be causally or etiologically 
related to service. 


CONCLUSIONS OF LAW

1.  The October 1995 rating decision, which denied service 
connection for peripheral neuropathy, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  The additional evidence presented since the rating 
decision in October 1995 is new and material and the claim 
for service connection for lower extremity bilateral 
peripheral neuropathy is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran's bilateral lower extremity peripheral 
neuropathy was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated December 
2004, March 2006, February 2007 and April 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges that in new and material evidence 
claims such as this case presents, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  See 
Kent v. Nicholson, 20 Vet.  None of the letters sent fully 
meet the requirements set forth in Kent, but since the new 
and material evidence claim is granted this does not unfairly 
prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

New and Material Evidence

The veteran's claim for service connection for peripheral 
neuropathy was previously considered and denied by the RO in 
October 1995.  That rating decision noted that no record of 
peripheral neuropathy was submitted.  After the veteran was 
provided notice of the decision and of his appellate rights, 
he did not appeal it, and the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In November 2004, the veteran applied to reopen the claim for 
service connection for peripheral neuropathy.  As a general 
rule, a claim shall be reopened and reviewed if new and 
material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence associated with the claims file subsequent to 
the October 1995 rating decision consists of private 
treatment records, VA treatment records and statements from 
both the veteran and other individuals.  Here, the RO 
determined that new and material evidence had been submitted 
to reopen the claim, but then denied the claim on a de novo 
basis.  Regardless of how the RO ruled on the question, the 
Board must determine for purposes of jurisdiction whether 
there is new and material evidence sufficient to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board has reviewed the evidence since the rating decision 
in October 1995 and has determined, as did the RO, that the 
evidence is both new and material because it related to an 
unestablished fact necessary to substantiate the claim for 
service connection for peripheral neuropathy, namely, a 
current diagnosis for peripheral neuropathy, the absence of 
which was one of the bases for the previous denial of the 
claim by the RO in October 1995.  Accordingly, the claim for 
service connection for peripheral neuropathy is reopened. 

Merits

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To prove service connection for a 
disability, the record must contain: (1) Medical evidence of 
the existence of a current disability, (2) medical evidence 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a relationship or nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran contends that he is entitled to service 
connection for peripheral neuropathy.  The Board has 
considered the veteran's contentions, but finds that the 
preponderance of evidence is against the claim.  Essentially, 
the claim fails because there is no competent medical 
evidence to show that peripheral neuropathy developed as a 
result of an established event, injury or disease during 
service. 

The medical evidence of record on the question of causation 
consists solely of a VA medical opinion from December 2007.  
The VA examiner's determination was that the veteran's 
peripheral neuropathy was not likely related to his service 
activities.  He opined that any symptoms during military 
service were more consistent with pain and discomfort and 
less consistent with sensory changes.  This opinion was based 
on a review of the veteran's entire file, which included the 
veteran's service medical records and private treatment 
records.  While the remainder of the record contains several 
private medical records, none of these records contain a 
nexus opinion.  Based on the record, the Board finds that the 
medical evidence is against the veteran's claim for service 
connection for bilateral lower extremity peripheral 
neuropathy. 

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of peripheral neuropathy, but also of a nexus or 
relationship between that condition and service.  The veteran 
has failed to do so.  In fact, all medical evidence regarding 
a causal relationship between the claimed disability on 
appeal and the veteran's service is against a finding that 
there is a relationship between the veteran's service and his 
bilateral lower extremity peripheral neuropathy.  The veteran 
obviously believes that his peripheral neuropathy is a result 
of an in-service event, but he has presented no corroborating 
evidence supporting this claim.  The veteran, as a lay 
person, lacks appropriate medical training and is therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for peripheral neuropathy.  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that a service 
connection for peripheral neuropathy is not established.




ORDER

New and material evidence having been presented, the claim of 
service connection for bilateral lower extremity peripheral 
neuropathy is reopened, and to this extent only, the appeal 
is granted.

Service connection for peripheral neuropathy is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


